Citation Nr: 0823175	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-34 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for nasopharyngitis 
currently rated as noncompensably disabling.

2.  Entitlement to an increased rating for residuals of 
rheumatic fever currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

In a statement dated in February 2008, the veteran's 
representative asserted that VA has ignored the veteran's 
claim of service connection for heart disease as secondary to 
his service-connected rheumatic fever.  As will be discussed 
below, the veteran's residuals of rheumatic fever are rated 
under 38 C.F.R. § 4.104, Diagnostic Code 7000 (2007), which 
is the rating code for valvular heart disease.  Thus, to the 
extent, if any, that he experiences any impairment due to 
valvular heart disease, this matter would be part and parcel 
of the claim for an increased rating for rheumatic fever, 
which is currently on appeal.  To the extent that the veteran 
is seeking service connection for other heart disease as 
secondary to rheumatic fever, this matter is referred to the 
RO for appropriate action.  See Boggs v. Peake, No. 2007-7137 
(Fed. Cir. Mar. 26, 2008) (holding that claims based upon 
distinctly diagnosed diseases or injuries must be considered 
separate and distinct claims.)


FINDINGS OF FACT

1.  The veteran's nasopharyngitis is manifested by symptoms 
that approximate a level of disability that equates to one 
incapacitating episode per year requiring prolonged 
antibiotic treatment or three non-incapacitating episodes 
characterized by headaches, pain, and purulent discharge or 
crusting.


2.  The veteran's rheumatic fever is asymptomatic with no 
evidence of valvular disease.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for 
nasopharyngitis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 
4.20, 4.97, Diagnostic Codes 6599-6513 (2007).

2.  The criteria for an increased rating for residuals of 
rheumatic fever have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.7, 4.104, Diagnostic Code 7000 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in December 2004 and 
February 2005, in which the RO advised the veteran of the 
evidence needed to substantiate his claims for increased 
ratings for the issues on appeal.  The veteran was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was further 
advised to inform the RO if there was any other evidence or 
information that he believes pertains to his claims.  
Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date by way of a December 2006 letter.  See 
Dingess/Hartman, supra.  

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  The veteran was generally notified of 
the requirements necessary to establish a higher disability 
rating for his disabilities in the June 2006 rating decision 
and the statement of the case (SOC).  Notification of the 
specific rating criteria was provided in the SOC with regard 
to the disabilities at issue.  While there was not a specific 
preadjudicative notice letter provided, no useful purpose 
would be served in remanding this matter for yet more 
development.  As to the remaining elements identified in that 
holding, the veteran was questioned about his daily life 
during the VA examination.  The Board finds that the notice 
given, the questions directly asked, and the responses 
provided by the veteran show that he knew that the evidence 
needed to show that his disabilities had worsened and what 
impact that had on employment and daily life.  As the Board 
finds the veteran had actual knowledge of the requirement, 
any failure to provide him with adequate notice is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (2007).   
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO has obtained the 
veteran's private treatment records.  The RO also arranged 
for him to undergo a VA examination.  In short, the Board 
finds that VA has satisfied its duty to assist to the extent 
possible under the circumstances by obtaining evidence 
relevant to his claims.  38 U.S.C.A. §§ 5103 and 5103A.

The Board notes that the veteran's representative has 
asserted that the veteran's VA examination was inadequate 
because the examiner did not have access to the veteran's 
claims file when he rendered an opinion.  In this regard, the 
Board has considered the case of Green v. Derwinski, 1 Vet. 
App. 121 (1991), wherein the Court held that VA's duty to 
assist includes conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  However, 
the Court has never held that in every case an examiner must 
review all prior medical records before issuing a medical 
opinion or diagnosis.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In Snuffer, the Court affirmed the Board's denial of 
a claim for a compensable rating for post-operative hernia 
residuals, even though the Board relied on the opinion of a 
VA examiner who did not review the appellant's claims file.  
That examiner had noted the presence of a faint surgical 
scar, but found no evidence of recurrence of the appellant's 
hernia on physical examination.  The Court concluded that the 
Board had not erred in relying on this opinion because there 
was no medical evidence in the record otherwise suggesting 
that the criteria for a compensable rating had been met, and 
a review of that file would not have changed the objective 
findings noted in the examination.

In this case, the VA examiner obtained a history from the 
veteran, which appears substantially accurate, and the 
examiner undertook a physical examination and appropriate 
diagnostic studies.  As will be discussed in greater detail 
below, the examiner essentially concluded that the veteran 
currently experienced no residuals of his rheumatic fever, 
including valvular heart disease.  The Board believes that 
there is no medical evidence otherwise suggesting that the 
veteran's disability is symptomatic.  Thus, the Board finds 
that this VA examination is adequate and that another VA 
examination is not necessary.

Furthermore, although the representative is correct that the 
report does not affirmatively reflect that the opinion was 
rendered by a cardiologist, it is noted that a medical 
opinion need not be by a specialist to be competent medical 
evidence, and, in the absence of evidence to the contrary, 
the Board may presume the competence of a VA medical 
examiner, particularly in case such as this when the opinion 
is rendered by a physician.  See Cox v. Nicholson, 20 Vet. 
App. 563, 568 - 570 (2007) (rejecting argument that a medical 
opinion by a nurse practitioner is not competent medical 
evidence, and, rejecting argument that VA cannot rely upon a 
medical opinion that does not explicitly state the 
qualifications of the examiner).

II.  Factual Background

The veteran was afforded a VA examination in January 2005.  
The veteran reported that he was diagnosed with rheumatic 
fever in service when he presented with a sore throat, fever 
and joint pains.  He said he was hospitalized for six to 
seven months and has continued to get sore throats since that 
time.  He was diagnosed with hypertension in 1985.  The 
veteran denied valvular heart disease and valvular surgery.  
He said he suffered a myocardial infarction in 1989 at which 
time he had a five vessel coronary artery bypass graft.  In 
August 2004 he developed atrial fibrillations and a pacemaker 
was implanted.  The veteran denied chest pain, shortness of 
breath, syncopal episodes, dizziness, or paroxysmal nocturnal 
dyspnea.  The veteran indicated that he frequently has a sore 
throat and gargles with salt water and an aspirin.  Physical 
examination revealed that there was slight, chronic 
irritation of the pharyngeal mucosa.  The nares were patent 
and there was no nasal discharge or swelling of turbinates.  
Examination of the heart revealed S1 and S2 were heard.  No 
murmur or gallops were present.  A thallium stress test 
performed in November 2002 revealed no evidence of ischemia.  
Left ventricular workload was 9 METs.  An adenosidine 
cardiolite stress test performed in September 2004 revealed 
moderate sized perfusion defects in apical, and inferoapical 
locations with a low probability of ischemia.  The calculated 
(left ventricular ejection fraction) LVEF was 53 percent.  

The examiner diagnosed the veteran with a remote history of 
rheumatic fever and no valvular disease per history or per 
the examination, arteriosclerotic heart disease with status-
post myocardial infarction in 1989, status-post five vessel 
coronary artery bypass graft, and pacemaker implant.  The 
current calculated LVEF was 53 percent and the left 
ventricular workload was 7 METs.  The examiner reported that 
these results were not related to rheumatic fever.  The 
veteran was also diagnosed with gastroesophageal reflux 
disease by history with mild chronic pharyngitis controlled 
with medication.

Associated with the claims file are private treatment reports 
from A. Fros, M.D., which included VA outpatient treatment 
reports and private treatment reports from G. McKendrick, 
M.D., of Consultants in Cardiology, Preferred Urological 
Consultants, Farmington Hills Internists, Michigan Urological 
Institute, Providence Hospital, and R. Winfield, Jr., M.D.  
The records do not identify any treatment for residuals of 
rheumatic fever or valvular heart disease or nasopharyngitis.

III.  Legal Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007)).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

A.  Nasopharyngitis

The veteran's nasopharyngitis was rated as noncompensably 
disabling under Diagnostic Codes 6599-6513.  The disability 
is rated under a combined diagnostic code which refers to an 
unlisted condition (6599) and chronic maxillary sinusitis 
(6513).  38 C.F.R. § 4.27.  The General Rating Formula for 
Sinusitis is codified at 38 C.F.R. § 4.97.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note that follows these 
provisions indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.

Upon review of all the evidence of record, the Board 
concludes that the veteran's nasopharyngitis more closely 
resemble the criteria established for a 10 percent rating.  
The VA examiner diagnosed the veteran with a history of mild 
chronic pharyngitis controlled with medication.  Therefore, 
the Board finds that the veteran likely experiences continued 
problems with symptoms that appear characteristic of the 10 
percent criteria, namely one course of antibiotics per year 
or three non-incapacitating episodes per year with headaches, 
pain and discharge.  In reaching this determination, the 
Board has given due consideration to the doctrine of 
resolving all doubt in favor of the veteran under 38 U.S.C.A. 
§ 5107(b), which requires that if the evidence preponderates 
in favor of the veteran or is in relative equipoise, the 
claim must be allowed and that the claim may be denied only 
if the preponderance of the evidence is against the claim.

In light of the evidence of record and the above legal 
criteria, the Board finds that the veteran is not entitled to 
an evaluation in excess of a 10 percent as the evidence of 
record does not demonstrate that the veteran experiences 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The VA examiner described 
the veteran's symptoms of nasopharyngitis as mild.  Thus, a 
10 percent evaluation, but no more, is warranted under the 
applicable rating criteria.

B.  Residuals of Rheumatic Fever

38 C.F.R. § 4.88b, Diagnostic Code 6309 (2007) provides for 
rating rheumatic fever as an active disease as 100 percent 
disabling.  Thereafter, residuals such as heart damage are to 
be rated under the appropriate bodily system.  In this case, 
there is no evidence of active disease.

Thus the Board will consider the provisions of 38 C.F.R. § 
4.104, Diagnostic Code 7000, which pertains to valvular heart 
disease, including rheumatic heart disease.  In this case, 
the veteran's residuals of rheumatic fever are rated as 10 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7000.  

Valvular heart disease in which a workload of greater than 
seven METs but not greater than ten METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or when 
continuous medication is required, is evaluated as 10 percent 
disabling.  A 30 percent rating is warranted where a workload 
of greater than five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or with evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted where there has been more than one 
episode of congestive heart failure in the past year, where a 
workload of greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure, 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 100 percent evaluation is also to be 
assigned during active infection with valvular heart damage.  
38 C.F.R. § 4.104, Diagnostic Code 7000.

Note (2) of the schedule for rating the cardiovascular system 
states that one MET (metabolic equivalent) is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. § 
4.104.

The Board finds that entitlement to a rating in excess of 10 
percent for residuals of rheumatic fever is not warranted.  
The relevant medical evidence, consisting of the private 
treatment reports listed above and the January 2005 VA 
examination indicates that the veteran was not treated for 
residuals of rheumatic fever including valvular heart 
disease.  The VA examiner diagnosed the veteran with a remote 
history of rheumatic fever and no valvular disease per 
history or per the examination.  The examiner noted that the 
veteran's left ventricular workload was no worse than 7 METs 
and indicated that these results were not related to 
rheumatic fever.  However, even assuming the workload of 7 
METs was related to the veteran's residuals of rheumatic 
fever, the disability would not warrant higher than the 
currently assigned 10 percent rating.  This being the case, 
the criteria for an increased rating have not been met, and a 
rating in excess of 10 percent is not warranted.  38 C.F.R. § 
4.104, Code 7000.  The benefit of the doubt has been 
considered, but as the preponderance of the evidence is 
against the veteran's claim, it is not for application.

The VA examiner did not identify any other compensable 
residuals of the service-connected rheumatic fever.  
Therefore, the Board finds that rating the disability under 
an alternative or separate diagnostic code is not warranted.  
Furthermore, the Board finds that there is no showing that 
the veteran's service-connected residuals of rheumatic fever 
have reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that this disability has been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 10 percent rating for nasopharyngitis is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to an increased rating for residuals of rheumatic 
fever is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


